Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “an area of the first sub-pixel and an area of the second sub-pixel are both greater than an area of either of the two third sub-pixels, and an area ofthe fifth sub-pixel and an area of the sixth sub-pixel are both greater than an area of either of the two fourth sub-pixels ” was not considered to be obvious.
The limitations of claim 21 including “ the first direction and the second direction are not parallel to each other” “a first opening, configured to form the two third sub-pixels; and a second opening, configured to form the two fourth sub-pixels, wherein a length of the first opening along the second direction is greater than a length of the first opening along the first direction, and a length of the second opening along the second direction is smaller than a length of the second opening along the first direction” was not considered to be obvious.
The limitations of claim 22 including “the two fourth sub-pixels are arranged along the first direction, the two third sub-pixels are arranged along a second direction, and the first direction and the second direction are not parallel to each other; the two third sub-pixels and the two fourth sub-pixels are green sub-pixels” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818